DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 01/11/2022. Claims 1-3 and 5-8 have been amended and claim 9 have been newly added. Accordingly, claims 1-9 are pending.
	
Response to Arguments
Applicant’s arguments, see page 8 filed 01/11/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-3, and 5-8 has been withdrawn. 
However, claim 4 remains rejected under 35 U.S.C 112(b), since the claim limitation “the map-data input and output unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification does not recite sufficient structure to perform the claimed function. Furthermore, claim 1 as amended is further rejected under 35 U.S.C. 112(b) since the added limitation “an input device” invokes 35 U.S.C. 112(f) and the specification does not recite sufficient structure to perform the claimed function. See the 35 U.S.C. 112(b) rejection below.
Applicant’s arguments, see pages 11-18 filed 01/11/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pages 8-11 filed 01/11/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 of claims 1-8 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An input device in claim 1 
An information device in claims 4 and 8
A map-data input and output unit in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the information device includes a map data server 23 (see para 0132 and para 0134) and the navigation system 22 (see para 0134). Since the navigation system 22 includes a control unit (see Fig. 14) wherein the control unit is a microcomputer which is configured using a processor such as a CPU (see para 0011), then the specifications cover sufficient structure for the information device to perform the claimed function. 
However, the input device and the map-data input and output unit is not sufficiently supported in the specifications, and does not recite sufficient structure to perform the claimed 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim limitation “an input device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claim 4, the claim limitation “the map-data input and output unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for dependent on a rejected independent claim 1 and for failing to cure the deficiencies as cited above.

Allowable Subject Matter
Claims 1-4 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The limitations of independent claim 1: 
A navigation system for guiding a mobile body using map information, the navigation system comprising: 
an input device for accepting input data from a user; 
a storage device for storing a data structure for the map information, the map information including data structures for a plurality of map features, the map features including geographical features, road information, point information and high accuracy maps; and for storing navigation application map data requirements for a plurality of different navigation applications corresponding to the map features, wherein different navigation applications include display processing, map-drawing processing, route-search processing, guidance processing, and driving-assistance processing, and
 a microcomputer coupled to the storage device that generates required data for the plurality of different navigation applications corresponding to the stored navigation application map data requirements, based on the stored map features and executes a process for navigating the mobile body, using the required data, wherein
microcomputer: sets, based on a state of the process for navigating the mobile body, analysis priority levels for analysis processing for each of the map features to determineAmdt date January 11, 2022 Reply to Office action of October 14, 2021map data requirements for each of the plurality of different navigation applications and sets generation priority levels for each of the plurality of different navigation applications, wherein the analysis priority levels determine a priority for each of the stored map features, and the generation priority levels determine a priority for generating the map data requirements for each of the plurality of different navigation applications, 
executes, for each of map features selected as an analysis target, the analysis processing in an order according to the analysis priority, 
generates the map data requirements for the plurality of different navigation applications in an order according to the generation priority levels, based on results of the analysis processing obtained for the map features that are selected as the analysis target, 
stores the generated map data requirements for the plurality of different navigation applications, in the storage device, and 
execute the process for the navigating the mobile body using the map data requirements stored in the storage device. (These limitations are not anticipated nor made obvious by the prior art on record.)



The limitations of independent claim 5: 
A navigation method for guiding a mobile body using map data formed by a plurality of map information, the navigation method comprising: 
storing a data structure for the map information, the map information including data structures for a plurality of map features, the map features including geographical features, road information, point information and high accuracy maps; and for storing navigation application map data requirements for a plurality of different navigation applications corresponding to the map features, wherein different navigation applications include display processing, map-drawing processing, route-search processing, guidance processing, and driving-assistance processing, 
Setting, based on at least one of input data received from a user and a state of the process for navigating the mobile body, analysis priority levels for analysis processing performed by a computer for each of the map features to determineAmdt date January 11, 2022 Reply to Office action of October 14, 2021map data requirements for each of the plurality of different navigation applications wherein the analysis priority levels determine a priority for each of the stored map features, and
Setting generation priority levels for each of the plurality of different navigation applications used by the computer for execution of a process for navigating the mobile body, wherein the generation priority levels determine a priority for generating the map data requirements for each of the plurality of different navigation applications;
executing, for each of map features selected as an analysis target, the analysis processing in an order according to the analysis priority;
 generating the map data requirements for the plurality of different navigation applications in an order according to the generation priority levels, based on results of the analysis processing obtained for the map features that are selected as the analysis target, 
storing the generated map data requirements for the plurality of different navigation applications, in a storage device; and 
executing the process for the navigating the mobile body using the navigation application map data requirements stored in the storage device. (These limitations are not anticipated nor made obvious by the prior art on record.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669